DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 3-4, 6-14, 16, 17 and 21 are under examination. 
Claim 2, 5 and 15 are cancelled.
Claim 18-20 are withdrawn from examination. 
Claim 1, 3-4, 6-14, 16, 17 and 21 are rejected. 
Withdrawn Rejections
The 112, second paragraph rejections over claim 2 set forth in previous office action has been withdrawn in light of Applicant’s cancellation of claim 2. 
The 112, second paragraph rejections over claim 4 set forth in previous office action has been withdrawn in light of Applicant’s amendment. 
The 35 U.S.C. 102(a)(1) of claim(s) 1-7, 13, 14, 15 and 17 as being anticipated by Elend et al. (US 2015/0376558 A1 as set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 10/21/2020 with new limitation in claim 1. 
The 35 U.S.C. 102(a)(1) of claim(s) 1, 2, 7, 8, 9, 14, 16 and 17 as being anticipated by Moerick et al. (Applicant’s IDS filed on 10/10/2018, Non Patent Literature, citation no. 3) as set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 10/21/2020 with new limitation in claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “…the treatment compound…” in line 6, should be “…the one or more treatment compounds…” to be consistent with claim language set forth in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “…the biorefinery process stream is a stream in a grain-to-ethanol conversion process…” in claim 3 is confusing. It is unclear as to what Applicant intend the limitation of “stream in a grain-to-ethanol conversion process” to encompass wherein the preceding claim 1 recites the biorefinery steam is “…whole stillage, thin stillage, syrup or combinations thereof…” ; the metes and bounds are not clearly set forth in the claim. Hence the claim is indefinite. 
In claim 4, it is not clear as to which the step (i)-(vi) is considered obtaining the “at least one grain biorefinery process stream”; in other words, the steps do not provide or obtain the one grain biorefinery process stream in step (i)-(vi); hence the claim is indefinite. In words, there is no active step 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6-14, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elend et al. (US 2015/0376558 A1) in view of Karlovsky et al. (Impact of Food Processing and Detoxification Treatments on Mycotoxin Contamination, 2016).
Regarding claim 1, 8, and 9, Elend et al. (Elend) discloses a method of improving fermentation by-products (grain biorefinery process streams), fermented mash from grain (’558, [0015], [0058]-[0059]) with a mycotoxin level (mycotoxin in a first amount) with an enzyme composition (treatment compound) (‘558, [0016]-[0031]); wherein the enzyme composition (treatment compound) binds (react) to the fermented mash (’558, [0015]) with a mycotoxin level (mycotoxin in a first amount) to provide a 
With respect to the new limitation in claim 1, “…wherein the at least one biorefinery process stream is whole stillage, thin stillage, syrup, or combinations thereof, wherein the treatment compound comprises a sulfur-containing compound…”, Elend discloses the fermentation by-products (grain biorefinery process streams) is obtained in an ethanol production process (‘558, [0016]) to produce dried distillers grains (‘681 [0050]-[0052]; [0068]-[0070], [0105]-[0120], Figure 1). Elend discloses distillers’ dried grain with soluble (DDGS) (‘558, [0046], [0052]), as much as Applicants’ syrup and cake, dried distillers grains with soluble (DDGS), (instant published specification, [0023]).
Elend does not discloses introducing a treatment compound, sulfur-containing compound to the fermentation by-products (grain biorefinery process streams). However, Karlovsky et al. discloses detoxification treatments on mycotoxin contamination in food processing (Abstract, p. 180, col. 2, 1st and 2nd paragraphs), wherein the food processing includes ethanol and beer processing with distillers’ dried grains, thin stillage and distillers’ solubles (pg. 194, col. 2, 1st and 2nd paragraphs). Karlovsky teaches the detoxification treatments including reducing agent, sodium bisulfite solutions to reduce deoxynivalenol (DON) in maize (corn) (pg. 188, col. 2, 2nd and 3rd paragraph). Karlovsky and Elend are of the same field of endeavor of treating mycotoxins to a reduced level in food processing, thin stillage. It would have been obvious to one of ordinary skill in the art to be motivated to use Karlovsky’s reducing agent, sodium bisulfite solutions in Elend’s process to destroy or reduce mycotoxins as taught by Karlovsky (pg. 188, col. 2, 2nd and 3rd paragraph) to provide a safer food product to consumers. 
Regarding claim 3, 4, and 6, modified Elend discloses the fermentation by-products (grain biorefinery process streams) is obtained in an ethanol production process (‘558, [0016]) to produce the With respect to claim 6, Elend discloses distillers’ dried grain with soluble (DDGS) (‘558, [0046], [0052]), as much as Applicants’ syrup and cake, dried distillers grains with soluble (DDGS), (instant published specification, [0023]). 
Regarding claim 7, modified Elend disclose the mycotoxin comprising deoxyynivlenol, zearalenone and fumonisin (558, [0048]). Additionally, Karlovsky teaches the detoxification treatments including the reducing agent, sodium bisulfite solutions to reduce the deoxynivalenol (DON) in maize (corn) (pg. 188, col. 2, 2nd and 3rd paragraph).
Regarding claim 13, modified Elend discloses the thin stillage is 7% solids by weight (’558, [0068]), which is in range with the cited range.
Regarding claim 10, modified Elend does not explicitly disclose the reducing agent, sodium bisulfite solutions (treatment compound) an amount as cited. However it would have been obvious to one of ordinary skill in the art to adjust the amount of sodium bisulfite solutions (treatment compound) in the thin stillage including the cited amounts to ensure desired amount of low content of mycotoxins, absent evidence or clear and convincing argument to the contrary. 
Regarding claim 11, 12 and 16, modified Elend disclosed the claimed invention as discussed above in claim 1. Karlovsky teaches sodium bisulfite solutions to reduce the deoxynivalenol (DON) in the maize (corn) (pg. 188, col. 2, 3rd paragraph) comprising 18 hours at 80°C, which are in cited ranges of claim 11 and 12.  Karlovsky and Elend are of the same field of endeavor of treating mycotoxins to a reduced level in food processing, thin stillage. It would have been obvious to one of ordinary skill in the art to be motivated to use Karlovsky’s reducing agent, sodium bisulfite solutions in Elend’s process to destroy or reduce mycotoxins as taught by Karlovsky (pg. 188, col. 2, 2nd and 3rd paragraph) to provide a safer food product to consumers. With respect to claim 16, Karlovsky teaches deoxynivalenol (DON) sulfonates (pg. 188, col. 2, 3rd
Regarding claim 14 and 17, modified Elend discloses the process as recited in claim 1. Karlovsky teaches 85% reduction of the deoxynivalenol (DON), mycotoxin (pg. 188, col. 2, 3rd, paragraph), which is in range with the cited range. With respect to claim 17, modified Elend does not explicitly discloses less than 5ppm as cited in claim 14 and 17; however modified Elend discloses similar materials and steps as recited in claim 1; hence Elend’s process is expected to obtain the same amount(s) as cited. 
Regarding claim 21, modified Elend discloses the process as recited in claim 1.  Modified Elend does not explicitly discloses introducing the sodium bisulfite solutions to the thin stillage in a tank; however, it would been obvious to one of ordinary skill in the art to use conventional container, such as a tank as a placement to contain and combine two components, such as sodium bisulfite solutions to the thin stillage for treatment is conventional in food processing.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The 35 U.S.C. 102(a)(1) of claim(s) 1-7, 13, 14, 15 and 17 as being anticipated by Elend et al. (US 2015/0376558 A1 as set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 10/21/2020 with new limitation in claim 1. 
The 35 U.S.C. 102(a)(1) of claim(s) 1, 2, 7, 8, 9, 14, 16 and 17 as being anticipated by Moerick et al. (Applicant’s IDS filed on 10/10/2018, Non Patent Literature, citation no. 3) as set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 10/21/2020 with new limitation in claim 1.

 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.